 GENERAL KNIT OF CALIFORNIA, INCGeneral Knit of California, Inc. and United Steel-workers of America, AFL-CIO, Petitioner. Case31-RC-3952December 6, 1978DECISION AND ORDERPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 31 of theNational Labor Relations Board, an election by se-cret ballot was conducted in the above-entitled pro-ceeding on October 21, 1977, under the direction andsupervision of the Acting Regional Director. Uponthe conclusion of the election, a tally of ballots wasfurnished to the parties in accordance with theBoard's Rules and Regulations, Series 8, as amended.The tally of the ballots shows that there were ap-proximately 252 eligible voters, and that 238 ballotswere cast, of which 134 were cast for, and 104 werecast against, the Petitioner, and no ballots were chal-lenged. On October 28, 1977, the Employer filedtimely objections to conduct affecting the results ofthe election. The Acting Regional Director investi-gated the objections and, thereafter, on November25, 1977, issued and served on the parties his Reporton Objections. In his report, the Acting Regional Di-rector recommended that the Employer's objectionsbe overruled. The Employer filed timely exceptionsto the Acting Regional Director's report and a sup-porting brief, and Petitioner filed a brief in responseto the exceptions.The Board has duly considered the matter and isof the opinion, for the reasons explained below, thatthe Employer's objections raise material issues of factrequiring further investigation at the regional level.Accordingly, pursuant to Section 102.69 of theNLRB's Rules and Regulations and Statements ofProcedure, Series 8, as amended, we are remandingthis proceeding to the Regional Director for a Sup-plemental Report on Objections based, at his discre-tion, on a further investigation or a hearing.The Employer herein filed two objections to con-duct affecting the results of the election. In the first,it alleged generally that Petitioner, during the timethe election was being conducted and during the pe-riod immediately preceding the day of the election,had engaged in conduct which destroyed the labora-tory conditions requisite to the employees' free anduntrammeled exercise of their Section 7 rights. In thesecond objection, the Employer alleged that immedi-ately after midnight on the day of the election, andagain at 7:15 a.m., the time at which the pollsopened,' Petitioner distributed a leaflet which mate-rially misrepresented the financial condition of theEmployer. According to the Employer, the leafletsuggested that the Employer. General Knit, had hadprofits in 1976 of $19.3 million, when, in fact, theEmployer had sustained a loss in excess of $5 mil-lion.As found by the Acting Regional Director. the soleissue raised by these objections concerns the proprie-ty of the aforesaid leaflet. Petitioner admits that itdistributed a leaflet on the morning of the electionwhich stated, in relevant part:WHO IS FOOLING WHO?.'GENERAI. KNIT (' AN CRY POOR MOUTH It THEY WANT.BUT I ET'S I (()K A\ r THE FACTSIN 1976 (Gi Ni'RAI KNIT HAD SAl ES OE 525 Ml.f.IONGINERAI. KNIT IS OWNED BY ITOH WHO HAS A NE]WORTH IN EXCESS OF $200 MILl IONTHIS (COMPANY IIAD AN INCREASE OF 12 57 IN SAI ESFO()R PERIOD ENDING MARCH .L 1977DL:RING TIIS PERIOD THIS COMPANY HAD A PROf/I OfS I.? IL .IODON'] BEl EOOI.ED BY GENERAL KNIT AND I HEIR HlI(iHPRI(CE I AWYI RSITOH W11O OWNS GENERAL KNII IS MAKING II BIG AND('AN Al FORI) DECENT WAGES FOR I S EMPI OYEESVOTE YES. ]ODAY, AND MAKE IHE COMPANY SHARESOME Of: THEIR HIGH PROFITS WITH YOU -THE WORK-ER.Petitioner asserts that the leaflet is accurate, andthat it states unambiguously that General Knit's par-ent company-ITOH, not General Knit-had profitsof $19.3 million. Further, Petitioner claims that theEmployer adequately responded with its own leafletby 8 a.m. on the morning of the election. The Em-ployer claims, however, that it was not until about10:15 a.m. on election day-after the first voting ses-sion was over-that it was able to respond.The Acting Regional Director found that if thequoted profit figures in the leaflet referred to ITOH,then the leaflet was substantially correct and couldnot form the basis of objectionable conduct. Hemade no other factual findings in recommendingthat the objection be overruled. Rather, he conclud-ed:Assuming, arguendo, the words, "This Com-pany," refer to General Knit, I conclude, underall the circumstances herein, that the allegedmaterial misrepresentation does not constitutean egregious mistake of fact warranting the set-ting aside of an election, and does not otherwiseThe election was conducted In two se.solns. the first from 7:15 to 8: 4a m.. and the second frorm 3 to 4 45 p.m619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolate the standards of conduct set forth inShopping Karl Food Market, 228 NLRB 1311(1977).And, indeed, were the Board to continue to adhere tothe principle of Shopping Kart, the Acting RegionalDirector's conclusion would appear to be correct. Af-ter much deliberation, however, we have decided thatthe principle expressed in the majority and concur-ring opinions in Shopping Karl is inconsistent withour responsibility to insure fair elections. Accord-ingly, we hereby overrule Shopping Karl Food Mar-ket, Inc.,2and return to the standard of review foralleged misrepresentations most cogently articulatedin Hollywood Ceramics Company, Inc.3That standardindicates that[Ain election should be set aside only wherethere has been a misrepresentation or other simi-lar campaign trickery, which involves a substan-tial departure from the truth, at a time whichprevents the other party or parties from makingan effective reply, so that the misrepresentation,whether deliberate or not, may reasonably beexpected to have a significant impact on theelection.4In Shopping Karl, which itself overruled HollywoodCeramics, a Board majority determined that electionswould no longer be set aside solely because of mis-leading campaign statements, whether oral or writ-ten, unless a party had engaged in deceptive practiceswhich improperly involved the Board and its pro-cesses or the use of forged documents. With the ca-veat in then-Chairman Murphy's concurrence thatshe would also set aside an election where a partyhad made "an egregious mistake of fact," 5 the Boardmajority in Shopping Kart essentially decided that theBoard should no longer interest itself in "the truth orfalsity of the parties' campaign statements," 6 butwould leave it to the employees themselves to divineand sort out the truth or falsity of all the statementsmade in an election campaign.Interestingly, all three members of the Board ma-jority in Shopping Kart expressed an initial acceptanceof the basic premise of Hollywood Ceramics, but nev-ertheless, for a variety of reasons, decided to discardthat decision and its underlying principles. MembersPenello and Walther stated:Despite the many difficulties in administering2228 NLRB 1311 (1977)(Members Penello and Walther: then-ChairmanMurphy concurring; then-Member Fanning and Member Jenkins dissent-ing)140 NLRB 221 (1962).4 Id at 224.'228 NLRB at 1314.61d at 1311.the Hollywood Ceramics rule, we, too, wouldnevertheless choose to continue to adhere to it ifwe shared the belief that employees needed our"protection" from campaign misrepresentations.However, we do not find this to be the case.7Then-Chairman Murphy, in concurring, added herview thatI reach this conclusion [to overrule HollywoodCeramics] reluctantly because I agree with thebasic principles as set forth in that case ... .8But then-Chairman Murphy joined in overrulingHollywood Ceramics because she believed that the de-cision had been expanded greatly beyond its originalintent and because she agreed with Members Penelloand Walther that "the Board's rules concerning pree-lection statements must recognize employees as ma-ture adults capable of recognizing and evaluatingcampaign rhetoric for what it is." 9 The ShoppingKart majority clearly thought the Hollywood Ce-ramics rule failed to take this into account. In this,they were in error. Rather, the principles of Holly-wood Ceramics clearly recognize employee ability toassess the bulk of campaign propaganda. As can bediscerned from the general principle in that decision,noted above, the area of the Board's concern involv-ing alleged misrepresentations is truly a circum-scribed one. The parties are left to campaign vigor-ously and aggressively. But, as was also noted in theprincipal dissent in Shopping Kart, the Hollywood Ce-ramics rule was also meant to embody the...firm belief that employees should be afford-ed a degree of protection from overzealous cam-paigners who distort the issues by substantialmisstatements of relevant and material factswithin the special knowledge of the campaigner, soshortly before the election that there is no effec-tive time for reply.'°Such a view has nothing to do with an assumptionthat employees are "naive and unworldly," as theShopping Kart majority charged. Such a view doeshave something to do, however, with a convictionthat no matter what the ultimate sophistication of aparticular electorate, there are certain circumstanceswhere a particular misrepresentation or misrepresen-tations may materially affect an election. In such cir-cumstances, that election should be set aside in orderto maintain the integrity of Board elections andthereby protect employee free choice. This is whatthe Hollywood Ceramics rule was meant to insure.In the past, under Hollywood Ceramics, the BoardId at 1313.81d at 1314.Idid at 1315.620 GENERAL KNIT OF CALIFORNIA, INC.has successfully established and preserved the integ-rity of its electoral processes, thus assuring employ-ees of the free exercise of their Section 7 rights. Thus,for example, in 1976, the Board conducted 8,899elections.' In 7,982 of these, or nearly 90 percent,neither side challenged the validity of the resultthrough objections.' Rather, both sides were satis-fied with the integrity of the result. We believe thatthe direction of a new election, where, under Holly-wood Ceramics, the Board finds that a substantialand material misrepresentation of fact had a reason-able tendency to affect the results of the election, hasbeen a significant factor in the Board's electoral suc-cess, since the parties, knowing the serious conse-quences of their acts, have been deterred from engag-ing in conduct which would tend to interfereimproperly with a free election.In addition to acting as a deterrent to deceitfulcampaign trickery, the existence of the HollywvoodCeramics standard has provided a means of redressfor a party who doubts the validity of the electionresults because of prejudicial campaigning by theprevailing side. The parties' access to the Board forreview further legitimizes the integrity of the elec-toral process." And, because of its deterrent effect,the Hollywood Ceramics standard has been well ac-cepted by the courts and by the parties who haveused our election procedure.'4Indeed, if anything,the courts in certain circumstances have applied Hol-lywood Ceramics more strictly than the Board hasdone. Is41 NLRB Ann. Rep. 231 (1976).13 The need for such a review process is reflected. to an extent. by thedegree to which the parties have continued to bring alleged misrepresenta-tions to the Board even after the issuance of Shopping Karl Thus, in the 12months after Shopping Karl issued, the Board received 180 cases raisingobjections based on alleged misrepresentations. as contrasted with 307 in1976. It appears that, despite our clear statement that we would no longerconsider mere misrepresentations as grounds for setting aside an election.the parties have nevertheless perceived a need for Board review in this areaOur dissenting colleagues argue that the decline in the number of objec-tions based on alleged misrepresentations demonstrates Shopping Karl's suc-cess. In our view, however, a rule which merely eliminates a certain classif-cation of cases, at the expense of an important principle, is not a successMoreover, under their approach. one criterion In ruling on cases is its effecton the caseload. Yet. such a consideration has no place in the administra-tion of the Act. If the Board is overburdened, the solution is more efficientprocedures and/or increased staff. not a voluntary abnegation of our statu-1ory responsibilitySee, e.g., Abbott Iahboratortes v. V i R B. 540 F 2d 662 (4th Cir 1976).N.L.R.B v Modine Manufacturing Co. 500 F.2d 914 (8th Cir 1974)1 ,1ferco,Incorporated v N I. R.B. 496 F.2d 1342 (5th (Cir. 1974); ( ironeut eitern, adivrision o/ Coroner Industries. Inc v. N.L R.B, 518 F.2d 31 (9th Cir 19751Member Penello lists the cases in which the courts have denied enforcementof Board Orders in Hollywood Ceramics situations--47 cases in a period of12 years. While this list is visually impressive, we are more impressed by thenumber of elections during this same period nearly 100,000 up to the dateShopping Kart issued in which no objections alleging misrepresentationswere filed. In our view, the Hollsvood Ceramirt rule, by acting as a deter-rent, made such a statistic possible.5 See. e.g., NL.RB. v. Snokist Growers. Inc. 532 F.2d 1239 (9th CirFinally, enforcement of the Holly'wood Ceramicsrule has not been administratively burdensome in thepast. For example, in 1976, the Board processed13,184 representation cases 16 and 32,406 unfair laborpractice cases.'7Of the representation cases, only 307involved Hollywood Ceramics allegations. Thus, theadministrative burden is slight in comparison withthe substantial benefit to the Board's electoral proce-dure.In disagreeing with the principles of Hollywood Cc-ramics, the Shopping Kart majority, in essence, dis-agreed with the general proposition that misrepresen-tations may, in fact, affect the way employees voteand thereby undermine the integrity of our electoralprocesses. As support for its view, the Shopping Kartmajority relied or certain findings of one empiricalstudy and what that study purported to prove.'8Inthat study, its authors attempted to verify empiricallycertain assumptions which they believed underlaythe Board's regulation of election conduct-most im-portantly, the Board's assumption that electioneeringby the employer and union affects the employee'sdecision as to how to cast his or her ballot. Theyconcluded that this assumption was not supported byvoter behavior in the 31 elections they studied.'Rather, the authors found, on the basis of interviewswith voters both before and after the elections in-volved, that the parties' electioneering had not affect-ed the decision of 81 percent of the voters. Thus, 81percent voted in accordance with the intent they ex-pressed to interviewers prior to the bulk of the union-management campaign. From this finding, the au-thors concluded that the voters' decisions seemed tobe determined by their attitudes toward unions andtoward their jobs, both of which had been estab-lished prior to the campaign, and which for 81 per-cent of the voters remained unchanged during thecampaign. Of the remaining 19 percent, 6 percentwere undecided at the first interview, while 13 per-cent voted contrary to the intent they had expressedto interviewers immediately after the filing of a peti-1976) In addition. snome courts have added further tests of their ovsn I'hcmost common addlllonal test is to consider the closeness of the vote Inrelation to the magnitude oif the alleged misrepresentation; see e g. Ifendir-iwn Trunmull Suppi (orporation .' 1. RB. Sl01 F.2d 1224 (1d ('lr. 1974}But see .N I R B v I uaul/ l dU om. In orpnoriited 486 F 2d 63') <7th (ir1973). shere the court enforced the Board's hargaining order even thoughthe union's margin of victors was vers narrow. noting that the allegat.ionln rmisrepresentations vsere so vague Ihat iI was unlikely that ans stich mlsrep-resentations had a substantial imp.;ct1P41 Nl.RB Ann Rep 226t 19761i1 Id at 225INGetman and Goldberg .'the Behavioral Assumptions InderlsiingNLRB Regulation of Campaign M;sreprcsentations: An Fimpirical Evaiua-tion." 28 Stanford I Rev. 263 (1976): see al'o Getman. (ioldberg. anidHerman, "tnion Representation IElections: Iaw and Reailiit'' 1 976), forthe authors' final report on the stud,,' These elections 'were held In five States In the Midwel and UpperSkouth621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion for an election. Interestingly, in attempting todetermine how voters in these two groups made theirvoting decisions, the authors found that the votes ofthe undecided 6 percent correlated with their "famil-iarity" with the unions' campaigns. Thus, those em-ployees who voted for a union recalled significantlymore issues raised by the union than did those whovoted against the union.20A similar pattern existedfor the 13 percent who switched their votes.21Finally.the authors found that the votes of the undecidedand switchers were determinative in 9 of the 31 elec-tions; that is, in 29 percent of the elections they stud-ied.22In evaluating the findings summarized above, theauthors speculated that the campaign itself had hadlittle effect on voting decisions, but that the extent offamiliarity with and reaction to each side's campaignwas determined by a voter's initial attitude towardunions in general. However, the study was not de-signed to investigate the actual reasons for the reac-tion of voters to the campaigns, and theirs is by nomeans the only possible conclusion to be drawn fromthe data. The results of 43 years of conducting elec-tions, investigating objections, and holding hearingsat which employees testify concerning their recollec-tion of campaign tactics convince us that employeesare influenced by certain union and employer cam-paign statements. Even the authors acknowledgedthat, of the 19 percent, those who ultimately votedagainst the union may have been influenced by theemployer's campaign, even though they did not re-call specific issues.The authors' final recommendations, including thesuggested deregulation of misrepresentations, werebased on their findings vis-a-vis the 81 percent of vot-ers rather than the 19 percent. Such a narrow focusmight have been warranted if the authors had con-cluded either that the votes of the 19 percent had notaffected the results of a significant number of elec-tions or that the 19 percent, in deciding how to vote,had not based that decision on information providedduring the campaign.24But where, as this stud)y indi-20 Getman, Goldberg, and Herman, supra at 103.21 Id22 Id.23 Id at 108.24 Our dissenting colleague, Member Penello, accuses us of erring and ofa "fourfold misrepresentation" in our discussion of the undecided andswitchers in the study, We object to this characterization, when it is appar-ent that he is merely challenging our interpretation of the study, not thefactual data that we cite. He asserts that the study's findings did not supporta conclusion that 19 percent of the voters were affected by the campaigninformation, but rather that, at most, the 5 percent who ultimately voted forthe union were affected. His position, in contrast to our view, gives littleweight to the study's observation that those who voted for the union hadgreater exposure to the union's campaign information thanl did those whovoted against the union --a finding which suggests that if the others had hadsimilar exposure, they, too, might have voted for the union. Moreover, incates, not only are a substantial minority of employ-ees influenced by the campaign, but their votes alsoaffected the outcome of over a quarter of the elec-tions, we find this persuasive evidence for maintain-ing reasonable procedures to insure that the employ-ees exercise their franchise in an atmosphere freefrom substantial and material misrepresentations.Even if this particular study were clearly suppor-tive of all of the authors' conclusions, however, wewould still not find it an adequate ground for reject-ing a rule which had been well established for 15years. While we welcome research from the behav-ioral sciences, I study of only 31 elections in I areaof the country-although it may provide food forthought-is simply not sufficient to disprove the as-sumptions upon which the Board has regulated elec-tion conduct, especially since, in our experience,statements made be either side can significantly af-fect voter preference.Nevertheless, as the Board recognized in ModineManufacturing Company,2" the Hollywood Ceramicsrule has not been free from criticism. In this regard,we note in particular the following criticisms whichhave been heard more frequently than others. Theseare (1) the lack of predictability as to how the Holly-wood Ceramics factors will be weighed in determiningwhether an election will or will not be set aside; and(2) the complaint that the Hollywood Ceramics stan-dard is administratively objectionable because it pro-vides a vehicle for delay of the ultimate resultthrough appeals to the Board and the courts, whichdelay collective bargaining and thereby underminethe employees' chosen bargaining representative.The first criticism is an outgrowth of our applica-tion of our standard to a myriad of factual patternssuch that the result is, naturally, not the same in eachinstance. If there have been any inconsistencies inthe results in the cases we have considered, thesehave stemmed from from judgmental differences asto the reasonable effect of a misrepresentation on theelectorate, not from any fundamental difference instandards or from any desire to regulate the conductof one party more closely than that of another.26Incontrast to the majority. he discounts the study's recognition that the mereexistence of an employer campaign may have influenced employees, on thegrounds that the influence was not from any factual assertions. Yet howcould thc employer's campaign have been free of factual assertions? In lightof these matters, we view our interpretation as more consistent with thestudy's findings in regard to the 19 percent who either were undecided ordid switch.2' 203 NLRB 527 (1973). enfd. 500 F.2d 914 (8th Cir. 1974).Member Murphy argues that the majority has been inconsistent byreinstating the Hollywood Ceramics rule in this case, while refusing to setaside an election in Hickory Springs Manufacturing Comnpany, 239NLRB 641, issued this day, because of a threat of possible picket line vio-lence in the distant future, The existence of a standard of conduct for Boardelections. however. does not mean that in each instance the Board wouldfind that that standard had been violated. Just as there are misrepresenta-tions which the Board would not find to be "substantial" within the mean-622 GENERAL KNIT OF CALIFORNIA, INC.any event, our primary focus is on the future applica-tion of this standard and not on the past. It is ourgoal to adhere strictly to the standard articulated inHollywood Ceramics and to apply that standardequally to both sides, while still allowing the partiesthe opportunity to campaign vigorously for their par-ticular positions. In Hollywood Ceramics, we said thatwe would not set aside an election merely because amisrepresentation occurred at sometime during thecampaign. In Modine Manufacturing, supra, we reiter-ated:We do not wish to have unrealistic standards,or insist upon such improbable purity of wordand deed that we will obstruct or delay our ad-ministrative task of conducting elections in sohigh a number of cases that any hard-foughtcampaign will almost inevitably result in ourelections being invalidated.Nor do we believe it wise to direct hearings asa matter of course in any case in which misrep-resentations are alleged to have been made, andthus regularly delay the intended effect of ourelections and substantially divert the resourcesof this Agency from the host of other pressingmatters demanding our attention.27This will also be the standard which we shall use inevaluating campaign statements hereafter. In thisway, we can act expeditiously on objections involv-ing alleged misrepresentations and thereby decreasesubstantially the delay between the election andeither the certification of result, the certification ofrepresentative, or the direction of a new election.This procedure partially negates the second criticismof opponents to Hollywood Ceramics, discussedabove, by making delays less likely. In general, how-ever, it seems that the problem of delay has beengreatly exaggerated since in all but a minute numberof cases the parties have ceased litigation followingthe Board's review of the Regional Director's deci-sion with regard to objections. Thus, in 1976, only 9cases raising Hollywood Ceramics issues were ap-pealed to the circuit courts, while, since 1947, thehighest number of such cases to be appealed in anysingle year was 11, in 1968 and 1975. In any event,ing of Hollywood Ceramics. so are there threats which are so remote as notto be "coercive" and thus do not warrant setting aside the election.27 Id at 530.i2 Member Penello cites Blackman-Uhler, J. I Case, and Pearless ofAmerica. supra, where the Board's Order resulted in further court litigation.as examples of the delay caused by the Hollywood Ceramics rule But, asdiscussed above, these cases are the exception rather than the rule. and hiscitation of them vastly exaggerates the magnitude of the delay Moreover.such delay occurs whenever an appeal is taken or enforcement is sought ofa Board Order, and is not peculiar to Hollywood Ceramics cases. Yet. Mem-ber Penello would not abandon our duty to process cases under other sec-tions of the Act merely because certain cases will require enforcement in thecourts.we would not-as our dissenting colleagues seem todo-place a greater value on expediency of case pro-cessing than on maintaining standards to preservethe integrity of the electoral process.In returning to the rule of Hollywood Ceramics, weare convinced that the rule better enhances employeefree choice and the fairness of Board elections thandid Shopping Kart. The Hollywood Ceramics rule fur-ther assures the public that the Board will not toler-ate substantial and material misrepresentations madein the final hours of an election campaign and there-by gives stability to any bargaining relationship re-sulting from the election. The aims of insuring em-ployee free choice, fairness of elections, andbargaining stability are high, but they are achievableunder Hollywood Ceramics. It is for the foregoing rea-sons that we now return to the rule of that case.Inasmuch as there has been no investigation of theEmployer's objections to the election in the instantcase under Hollywood Ceramics standards, the Board,having duly considered the matter, is of the opinionthat the Employer's objections raise an issue whichrequires further investigation at the regional level.Accordingly, we shall remand this case to the Re-gional Director for a Supplemental Report on Objec-tions which may, at his discretion, be based on afurther investigation or a hearing.29The Supplemen-29Chairman Fanning and Member Jenkins note that they. unlike theirdissenting colleagues, deem It inappropriate to speculate as to the ultimateresolution of the issues raised by the Employer's objections. Member Penel-lo. in rushing to justify his disagreement with the Hollywood Ceramics stan-dard, presumes that the Regional Director, after remand, will find ment inthe Employer's objections and further presumes that Chairman Fanningand Member Jenkins will agree with that result. Member Penello opinesthat such result though not yet reached nor the rationale therefor elucidat-ed--is inconsistent with the position of Chairman Fanning and MemberJenkins in Blackman-Uhler, 239 NLRB 637, issued this day. Chairman Fan-ning and Member Jenkins suggest that any "inconsistencies" found byMember Penello are not caused by them but rather by Member Penello'sown premature misapplication of a standard with which he cannot agree.Member Murphy, also eager to apply a standard with which she does notagree, "predicts," contrary to Member Penello, that the majority will ulti-mately find the Employer's objections to be lacking in ment.In remanding this case to the Regional Director. Chairman Fanning andMember Jenkins have indicated their view that the Employer's objectionsraise matters warranting further insestigation at the regional level. andthereafter, applying the standard of Hollywood Ceramics, a supplementaldecision by the Regional Director. Chairman Fanning and Member Jenkinsdeem the remand to be fully appropriate and totally consistent with thosecases, cited by Member Penello, setting forth the requirement that an ob-jecting party make a prima facie showing of substantial and material issueswhich would warrant setting aside the election in order to be entitled to anevidentiary hearing. See. e.g.. Lnline Corporalion, 201 NLRB 998 (1973).Cases such as I'nihlne insotle, of course, the burden put on an objectingparts to justify. in light of existing principles of law for setting aside elec-tions, the holding of a hearing. Chairman Fanning and Member Jenkinsnote that they have not voted here to mandate that the Regional Directorconduct a hearing. Rather. inasmuch as a majority of the Board has re-versed Shopping Kaur and readopted Holivwood (Ceramics (thereby changingthe standard for evaluation campaign misrepresentations) and as they, un-like Member Penello. are uncertain that the facts alleged herein are exactlythe same as those found In Blackman-t'hler. Chairman Fanning and Mem-ber Jenkins believe that remanding to the Regional Director is the proce-dure that will best protect the rights of all the parties. Chairman FanningContinued623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtal Report on Objections shall make recommenda-tions concerning whether the alleged material mis-representations constitute a substantial departurefrom the truth which may reasonably have been ex-pected to have a significant impact on the electionunder the standard set forth in Hollywood Ceramics.supra.ORDERIt is hereby ordered that the above-entitled matterbe, and it hereby is, remanded to the Regional Direc-tor for a Supplemental Report on Objections, whichmay, at his discretion, be based on a further investi-gation or a hearing. Such Supplemental Report onObjections shall contain recommendations concern-ing whether the alleged statements by the Union con-stitute objectionable conduct warranting the settingaside of the election previously conducted herein.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting any hearingpursuant to this Order shall prepare and cause to beserved on the parties a report containing resolutionsof credibility of witnesses, findings of fact, and rec-ommendations to the Board as to the disposition ofsaid objections. Within 10 days from the date of is-suance of such report, either party may file with theBoard in Washington, D.C., eight copies of excep-tions thereto. Immediately upon the filing of suchexceptions, the party filing the same shall serve acopy thereof on the other party and shall file a copywith the Regional Director. If no exceptions are filedthereto, the Board will adopt the recommendationsof the Hearing Officer.IT IS FURTHER ORDERED that the above-entitled mat-ter be, and it hereby is, referred to the Regional Di-rector for Region 31 for the purpose of conductingsuch further investigation or hearing as he may findnecessary, and that the said Regional Director be,and hereby is, authorized to issue notice of any suchhearing.MEMBER PENELLO, dissenting:I adhere to the sound principles of Shopping KarlFood Market, Inc., 228 NLRB 1311 (1977). 1 dissentfrom the majority's hasty reversal of that decision. Iwould overrule the Employer's objections and certifyand Member Jenkins find nothing to be gained by presuming or predictingthe ultimate resolution of this case. The procedure adopted by ChairmanFanning and Member Jenkins will permit the parties to present evidencerelevant under the Hollywood Ceramics standard in order to allow the Re-gional Director to resolve the issues raised by the Employer's objectiins.Should the merits of the Employer's objections be brought back to theBoard by way of exceptions to the Regional Director's supplemental deci-sion, Chairman Fanning and Member Jenkins will render a judgment atthat time, when all the facts are in, as to the legal issues before them.the Union so that it could get on with the business ofcollective bargaining without further delay.1.My colleagues' decision in the instant case to re-vive the Hollywood Ceramics rule 30 reveals that theyhave learned nothing from Blackman-Uhler ChemicalDivision-Synalloy Corporation, 239 NLRB 637, is-sued this day. More than any single case in recenthistory, the Blackman-Uhler proceeding graphicallyillustrates how Board application of the HollywoodCeramics rule operates to prevent the effectuation ofthe fundamental statutory policy, proclaimed in Sec-tion I, of "encouraging the practice and procedure ofcollective bargain ng." At first glance, Blackman-Uh-ler appears to be no different from any other casedecided under the Hollywood Ceramics approach. Allthe familiar elements are present: extensive analysisof campaign propaganda, judicial disagreement withthe Board's treatment of the alleged misrepresenta-tion, and, as a consequence, a refusal to enforce aBoard bargaining order years after a majority of em-ployees have voted for collective representation in aseciet-ballot election. The unique aspect of theBlackman-Uhler proceeding is that it represents thefirst time a court of appeals has indicated that thedoctrine set forth in Shopping Kart might have suc-ceeded in promoting the central policy of the Actwhere the Hollywood Ceramics rule has failed. Thus,in Blackman-Uhler, the Fourth Circuit en banc heldthat the Board's bargaining order was not enforce-able under Hollywood Ceramics, but the court did notstop at that point. Instead, the court went on to re-mand the case to this Agency because a decision bythe Board to apply the standards of Shopping Kart,rather than those of Hollywood Ceramics, "may wellhave an impact on the obligation of the employer toengage in collective bargaining negotiations with therepresentative certified by the Board." Blackman-Uh-ler Chemical Division, Synalloy Corporation v.N.L.R.B., 561 F.2d 1118, 1119 (4th Cir. 1977).Blackman-Uhler had its genesis in an election con-ducted more than 4 years ago on September 12, 1974.Six months later, the Board adopted the RegionalDirector's report overruling the employer's objec-tions. Blackman-Uhler Chemical Division-SynalloyCorporation, 217 NLRB 38 (1975). Although the em-ployer filed three objections to the election, the onlyone it pressed before the Board alleged that theunion had made a material misrepresentation regard-ing the employer's profits.After the issues relating to certain challenged bal-lots were resolved, it was determined that the union1 HoIliVwod ( erarmics ( ompran, Inc, 140 NL RB 221 (11962)624 GENERAL KNIT OF CALIFORNIA. INC.had won the election. On September 17, 1975, a yearafter the election, the Regional Director certified theunion. Seven months thereafter, the Board issued itsbargaining order in the summary judgment proceed-ing. Blackman-Uhler Chemical Division--SvnalloyCorporation, 223 NLRB 827 (1976).The employer thereupon filed a petition for reviewwith the Fourth Circuit Court of Appeals, contend-ing solely that the Board erred in overruling its Hol-lywood Ceramics objection. The Board's bargainingorder was initially enforced by a majority of a three-judge panel (Judge Winter dissenting). Blackman-Uh-ler Chemical Division, Synalloy Corporation v.N.L.R.B., 558 F.2d 705 (4th Cir. 1977). However, thecase was then reargued before the fourth circuit enbanc pursuant to the employer's petition for rehear-ing. On September 12, 1977, exactly 3 years to theday after the election, the en banc court held that, if itdecided the case in accordance with the HollywoodCeramics standards, a majority of the court woulddeny enforcement of the Board's Order for the rea-sons set forth in Judge Winter's previous dissentingopinion. 561 F.2d at 1119.The misrepresentation issue before the Board andthe court involved the interpretation of a two-sidedleaflet distributed by the Union. One side containeda clearly identified reproduction of the report tostockholders by the employer's parent, Synalloy Cor-poration. The report showed that Synalloy's profitshad increased by 250 percent in comparison with thesame period the previous year. On the other side, theleaflet asked:WHERE'S YOUR SHARE OF THE BLACK-MAN-UHLER PROFIT BONANZA?What was your wage increase in the same yearthat Blackman-Uhler hit the profit jackpot?Compare the raise you received ...to the over250% increase in Company profits.In fact, while the profits of Synalloy Corporation in-creased by over 250 percent, the employer, Black-man-Uhler, experienced a 50-percent decrease inprofits during the relevant reporting penod.The Board rejected the employer's contention thatthe leaflet contained a material misrepresentationwhich required setting aside the election because iterroneously implied that the employer's own profitshad increased by 250 percent. The Board reasonedthat, when the union invited the employee to com-pare his wage increase "to the over 250% increase inCompany profits," the union was accurately refer-ring to the profits of Synalloy Corporation, notBlackman-Uhler. Further, the Board found that theunion's statements about a Blackman-Uhler profit"bonanza" or "jackpot" could be evaluated by theemployees. Viewing the leaflet in a different light, thecourt of appeals found merit in the employer's argu-ment:The message intended and the message con-veyed are one and the same: The profit "bonan-za" and the "250% increase in Company profits"are attributable to one branch of Synalloy (theBlackman-Uhler plant) rather than the sum ofits component parts. [558 F.2d at 708.]The postponement of collective bargaining pend-ing Board and court perusal of campaign puffery ispart and parcel of the Hollywood Ceramics approach.If an additional illustration be deemed necessary, it isprovided by J. 1. Case Co. v. N.L.R.B., 555 F.2d 202(8th Cir. 1977). In that proceeding, employees in twovoting groups chose the union as their bargainingrepresentative on December 18, 1974. Nine monthslater, the Board adopted the Hearing Officer's reportoverruling the employer's Hollywood Ceramics objec-tions, and certified the union. Six more monthselapsed before the Board issued its decision in thesummary judgment case. On May 18, 1977, 2-1/2years after the election, the Eighth Circuit denied theBoard's petition for enforcement of its bargaining or-der.The court concluded that two statements made bythe union concerning benefits it had negotiated forthe production and maintenance employees at theplant constituted material misrepresentations. First,the union stated that "the yearly wage of skilledworkers exceeds $19,000 and goes up to $20,000 andmore." In fact, this statement was literally true be-cause 8 of the 51 skilled workers at the plan: wereearning at least $19,000 and I was earning in excessof $20,000. The court, however, noted that the aver-age wage of such workers was only $16,570.12 andadded:We do not think this significant disparity can beexcused as mere exaggeration or explained awayas a vague or ambiguous statement. [555 F.2d at205.1The second misrepresentation concerned the claimthat union workers had won such benefits "as 95% ofwages plus paid insurance in the event of lay-off."Again, this statement was literally true, but the unionfailed to specify that employees were entitled only to95 percent of net wages, rather than gross wages, inthe event of layoff. The court held that the union'sstatement was objectionable because the differencebetween a percentage based on gross wages and onebased on net wages "may be substantial." 555 F.2d at206.The decisions of the courts in Blackman-Uhler andJ. I. Case cannot be faulted on legal grounds, forthey turned on an application of the Board's own625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHollywood Ceramics criteria. Why did the Board andthe courts reach opposite results if they were ap-plying the same test? To a large degree, the explana-tion lies in the very nature of the standards formulat-ed by the Board. Thus, the Hollywood Ceramics rulerequires the decisionmaker to answer such questionsas: When does a departure from the "truth" become"substantial"? What issues in an election campaignare "material"? How much time is necessary for an"effective reply"? With standards as vague and flexi-ble as these to apply, it is not surprising that theBoard and the courts often disagree on the treatmentof misrepresentation objections, or that the electionloser frequently chooses to litigate rather than negoti-ate.For an employer, the possibility of success beforethe courts is a real one. In stark contrast to theBoard's overall "set aside" rate of only 15 percent,3'in misrepresentation cases the Board loses before thecourts approximately 50 percent of the time. Underthe Hollywood Ceramics approach, courts have de-nied enforcement of Board bargaining orders in thefollowing cases during the past dozen or so years:N.L.R.B. v. The Lord Baltimore Press, Inc., 370 F.2d397 (8th Cir. 1966); United States Rubber Company v.N.L.R.B., 373 F.2d 602 (5th Cir. 1967); N.L.R.B. v.Bata Shoe Company, Inc., 377 F.2d 821 (4th Cir.1967), cert. denied 389 U.S. 917; Graphic Arts Finish-ing Co., Inc. v. N.L.R.B., 380 F.2d 893 (4th Cir.1967); Collins & Aikman Corporation v. N.L.R.B., 383F.2d 722 (4th Cir. 1967); Schneider Mills, Inc. andJimmy Josh, Inc. v. N.L.R.B., 390 F.2d 374 (4th Cir.1968); United States Fidelity and Guaranty Companyv. N.L.R.B., 393 F.2d 239 (Ist Cir. 1968); GallenkampStores Co., et al. v. N.L.R.B., 402 F.2d 525 (9th Cir.1968); N.L.R.B. v. Smith Industries, Inc., 403 F.2d889 (5th Cir. 1968); Tyler Pipe and Foundry Companyv. N.LR.B., 406 F.2d 1272 (5th Cir. 1969); ElectraManufacturing Co. v. N.L.R.B., 408 F.2d 570 (5th Cir.1969); National Cash Register Company v. N.L.R.B.,415 F.2d 1012 (5th Cir. 1969); N.L.R.B. v. Bill's Insti-tutional Commissary Corporation, 418 F.2d 405 (5thCir. 1969); N.L.R.B. v. Maine Sugar Industries, Inc.,425 F.2d 942 (lst Cir. 1970); S. H. Kress & Companyv. N.L.R.B., 430 F.2d 1234 (5th Cir. 1970); N.L.R.B.v. Southern Foods, Inc., 434 F.2d 717 (5th Cir. 1970);N.L.R.B. v. W. R. Ames Company, 450 F.2d 1209(9th Cir. 1971); N.L.R.B. v. Winchell Processing Cor-poration and Winchell Donut House, Inc., 451 F.2d306 (9th Cir. 1971); Cross Baking Company, Inc. v.N.L.R.B., 453 F.2d 1346 (Ist Cir. 1971); N.L.R.B. v.Janler Plastic Mold Corporation, 82 LRRM 2174, 70LC 113307 (7th Cir. 1972); N. L. R. B. v. Cactus Drilling3142 NLRB Ann. Rep. 261 (1977).Corporation, 455 F.2d 871 (5th Cir. 1972); N.L.R.B. v.G. K. Turner Associates, 457 F.2d 484 (9th Cir.1972); N.LR.B. v. Producers Cooperative Association,457 F.2d 1121 (10th Cir. 1972); Cascade Corp. v.N.L.R.B., 466 F.2d 748 (6th Cir. 1972); LuminatorDivision of Gulton Industries, Inc. v. N.L.R.B., 469F.2d 1371 (5th Cir. 1972); N.L.R.B. v. Millard MetalService Center, Inc., 472 F.2d 647 (Ist Cir. 1973);Walled Lake Door Company v. N.L.R.B., 472 F.2d1010 (5th Cir. 1973); N.L.R.B. v. Southern Paper BoxCompany, 473 F.2d 208 (8th Cir. 1973); N.L.R.B. v.Skelly Oil Co. (Kansas City, Missouri, Skelgas DirectMarketing Branch), 473 F.2d 1079 (8th Cir. 1973);N.L.R.B. v. Medical Ancillary Services, Inc., 478 F.2d96 (6th Cir. 1973): Thiem Industries, Inc. v. N.L.R.B.,489 F.2d 788 (9th Cir. 1973); N.L.R.B. v. Carlton Mc-Lendon Furniture Co., Inc., 488 F.2d 58 (5th Cir.1974); Henderson Trumbull Supply Corp. v. N.L.R.B.,501 F.2d 1224 (2d Cir. 1974); LaCrescent ConstantCare Center, Inc. v. N.L.R.B., 510 F.2d 1319 (8th Cir.1975); Lake Odessa Machine Products, Inc., a wholly-owned subsidiary of Spartan Corporation v. N. L.R. B.,512 F.2d 762 (6th Cir. 1975); Argus Optics, a Divisionof Argus, Inc. v. N.L.R.B., 515 F.2d 939 (6th Cir.1975); N.L.R.B. v. Mr. Fine, Inc., 516 F.2d 60 (5thCir. 1975); Aircraft Radio Corporation (Division of theCessna Aircraft Co.) v. N.L.R.B., 519 F.2d 590 (3dCir. 1975); Alson Mfg. Aerospace Div. of Alson Indus-tries, Inc. v. N.L.R.B., 523 F.2d 470 (9th Cir. 1975);N.L.R.B. v. Snokist Growers, Inc., 532 F.2d 1239 (9thCir. 1976); The Firestone Tire and Rubber Company v.N.L.R.B., 533 F.2d 336 (6th Cir. 1976); N.L.R.B. v.Santee River Wool Combing Company, Inc., 537 F.2d1208 (4th Cir. 1976); J. 1. Case Co. v. N.L.R.B., su-pra; Blackman-Uhler Chemical Division, Synalloy Cor-poration v. N.L. R.B., supra; Diamond Electronics Divi-sion of Arvin Systems, Inc. v. N.L.R.B., 570 F.2d 156(6th Cir. 1978); Beaird-Poulan Division, EmersonElectric Company v. N.L.R.B., 571 F.2d 432 (8th Cir.1978); Peerless of America, Inc. v. N.L.R.B., 576 F.2d119 (7th Cir. 1978).In all these cases, collective bargaining was effec-tively frustrated by the Board's Hollywood Ceramicsrule. Under the Hollywood Ceramics approach, how-ever, an employer determined to defeat the desires ofits employees for collective representation need notprevail before a court of appeals in order to attain itsgoal. In fact, it need only file an objection, allegingthat some union statement or document was mislead-ing. By doing so, an employer can set into motion theBoard's postelection machinery and demand a pains-taking analysis of all that was said during the cam-paign.The period of delay afforded employers underHollywood Ceramics is very substantial indeed. The626 GENERAL KNIT OF CALIFORNIA, INC.median time from the date of election to the date ofissuance of a decision by the Regional Director onobjections is approximately 2 months.32After the Re-gional Director's decision issues, an employer canstill appeal to the Board, either by way of exceptionsor by a request for review, a procedure which wouldguarantee an additional 3 months, and then rest as-sured that 9-1/2 more months would elapse while arefusal-to-bargain charge is initiated and processedto Board decision. The time lag during the final pe-riod, which begins with the issuance of the Board'sbargaining order and ends with a decision by a courtof appeals, is 7-1/2 months. To summarize, these sta-tistics reveal that the entire process-from Boardelection to circuit court opinion-takes 22 months oralmost 2 years.Thus, an employer is guaranteed this much timeby simply filing a Hollywood Ceramics objection, re-gardless of its merits. The practical effect is that of-ten by the time of the Board's bargaining order, andcertainly by the time of the court's decision, theunion's following is dissipated and its strength at thebargaining table is minimal. Now that the employerhas achieved its objective, it can well afford to com-ply with the decision of the Board or court. Throughthe medium of delay, even an adverse Board or courtruling is transformed into a victory for an employerintent on thwarting the purposes and policies of theAct.Shopping Kart sought to eliminate obstructionisttactics and promote the prompt commencement ofmeaningful collective bargaining. As stated above,the fourth circuit's Blackman-Uhler opinion stronglysuggests that Shopping Karl would have accom-plished its mission. The court held that, while theBoard's bargaining order was not enforceable underthe Hollywood Ceramics standards, the result reachedby the court under the Shopping Kart standards"might well be different":We were advised ...during oral argument be-fore the in banc court and in supplemental mem-oranda submitted after argument was heard, thatthe Board has made a major shift in its approachto the effect of misleading election campaignrhetoric on the validity of an election. The shift,if applicable to the instant case, may well havean impact on the obligation of the employer toengage in collective bargaining negotiations withthe representative certified by the Board.At the time that this case was decided by theBoard and the panel of this court, the underly-ing standards with respect to the effect of mis-32 This figure represents an average of cases in which hearings have andhave not been held.leading campaign statements were those ex-pressed in Hollywood Ceramics Co., Inc., 140NLRB 221 (1962). See also N.L.R.B. v. SanteeRiver Wool Combing Co., 537 F.2d 1208 (4th Cir.1976). Succinctly stated, Hollywood Ceramicsheld that a misleading campaign statement,made at a time which prevents the other party orparties from making an effective reply andwhich, from its nature, may reasonably be ex-pected to have a significant impact on the elec-tion, may be a proper basis for invalidating anelection. However, in Shopping Karl Food Mar-ket, Inc., 228 NLRB 1311 (1977), the Board over-ruled Hollywood Ceramics, holding that theBoard will no longer set elections aside on thebasis of misleading campaign statements exceptin certain limited circumstances.While we do not pass upon the validity or thecorrectness of the decision in Shopping Karl, wenevertheless recognize that if we decide the in-stant case under the rules in Shopping Kart, theviews of the majority of the in banc court mightwell be different from those they hold if the caseis decided under the rules in Hollywood Ce-ramics. The election in the instant case was heldSeptember 12, 1974. In deciding Shopping Kart,the Board did not discuss whether the new rulearticulated therein would be given retroactive ef-fect and applied to elections held before that de-cision.* * * * *Accordingly, we decline enforcement of theBoard's order, without prejudice to a renewedapplication for enforcement after the additionalproceedings that we direct. We remand the caseto the Board for a determination of whether therule in Shopping Kart is applicable to the instantcase, and if so, whether the employer should beordered to bargain. [561 F.2d at 1119.] 33This opinion is most significant because it specifical-ly recognizes that (1) the responsibility for selectingthe election standard lies with the Board, not thecourts, and (2) on the basis of the same facts, a courtmight reach totally different results depending onwhether the Board chooses to rely on Hollywood Ce-ramics or Shopping Karl.The Seventh Circuit's very recent decision in Peer-less of America, Inc. v. N.L.R.B., 576 F.2d 119 (1978),indicates that its views are in accord with those of theFourth Circuit. The facts of Peerless reveal that theelection was held approximately a year before Shop-1 In the Board's Supplemental Decision In Blacklman-Uhler, 239NLRB 637 issued this day, the majority declined the court's invitation toapply Shopping Kart retroactively. See my dissenting opinion therein.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDping Karl was decided. Although the Board's decisionin the summary judgment proceeding issued afterShopping Karl, that decision did not advert to Shop-ping Kart. In addition, the Board's brief and oral ar-gument did not contend that the Shopping Karl stan-dard was applicable. Under these circumstances, thecourt, citing the Fourth Circuit's Blackman-Uhleropinion, decided to "apply the Hollywood Ceramicstest and save for another day our views of the new[Shopping Karl] standard." 34 576 F.2d at 123, fn. 4.Analyzing the facts in light of the Hollywood Ce-ramics criteria, the court disagreed with the Board'streatment of the misrepresentation objection and, 2years after the election, remanded the proceeding tothe Board for a hearing.Actually, it comes as no surprise that the SeventhCircuit in Peerless placed great importance on de-termining which of the two Board standards wascontrolling for the purposes of its decision. Seventeenyears earlier, the court had concluded that the pri-mary function of the courts is limited to reviewingthe application of the election standard chosen bythe Board. Thus, in Celanese Corporation of Americav. N.L.R.B., 291 F.2d 224, 225 (7th Cir. 1961), cert.denied 368 U.S. 925, the Seventh Circuit stated thatthere is no inconsistency between the substantial evi-dence rule of Universal Camera Corporation v.N.L.R.B., 340 U.S. 474 (1951), and the principle ofN.LR.B. v. A. J. Tower Company, 329 U.S. 324(1946), that the Board enjoys a wide degree of discre-tion in establishing policies to safeguard the conductof representation elections:These rules do not conflict because they affectdiffering spheres of activity. The Board's widediscretion lies in the initial promulgation of rulesand regulations, while the court exercises its du-ties in reviewing decisions involving applicationof the Board's rules. Judicial review in thesecases is not concerned with the wisdom of theBoard's policy but must determine whether therecord as a whole supports the findings and con-clusions respecting compliance with the policies,rules, and regulations promulgated by theBoard.There is reason to believe that in a subsequent case the court wouldhave found Shopping Karl to be a permissible exercise of Board discretionAfter noting in Peerless that the Board "has been entrusted with broaddiscretion in determining the nature and extent of pre-election campaignpropaganda that will be allowed." the court added in a footnote that "Boardmembers themselves have questioned the propriety of the standard appliedin this area," citing, inter alia, my dissent in Medical Ancillar, Services, Inc.,212 NLRB 582, 583 (1974), at 576 F.2d at 122 and fn. 3. In my opinion, thecourt in Peerless clearly implied that the Board's discretion in regulatingelection conduct is broad enough to embrace my position on campaignrmsrepresentations.35 Home Town Foods, Inc. d/b/a Foremost Dairies of the South v.N.L.RB., 416 F.2d 392, 399 (Sth Cir. 1969).Similarly, in the Foremost Dairies case,35where theFifth Circuit denied enforcement of a Board Order,the court stated that it was merely applying theBoard's own "laboratory conditions" standard. Thatstandard, the court emphasized, is controlling only"until the Board announces a change and its reasonsfor the change."On the basis of the decisions in Blackman-Uhler,Peerless, Celanese, and Foremost Dairies, it is clearthat the responsibility for the ill effects of the Holly-wood Ceramics approach lies not with the courts, butwith the Board, the body that promulgated the rulein the first instance. These opinions also establishthat the authority to remedy those ills is likewise vest-ed in the Board.In Shopping K'rlt, the Board, after reviewing theadverse consequences of the Hollywood Ceramics ruleand the dubious assumptions on which it is based,636 The pnmary assumption underlying the Hollywood Ceramics rule Is thatemployees cast their ballots in reliance upon the factual assertions made bythe parties during an election campaign. Prior to Shopping Karl, the courtsrecognized that this assumption was totally unverified and that reexamina-tion of it would be warranted in light of a then pending voting study. Ge-man v. N.L.R.B. 450 F.2d 670, 675-676 (D.C. Cir. 1971); Harlan :#4 CoalCompany v. N.L.R.B., 490 F.2d 117, 122-123, fn. 5 (6th Cir. 1974). In thelatter case, the court said that the Board, in deciding to set aside an election,... basels] its findings concerning the impact of various campaigntactics largely on its own speculation .... Recently however, someempirical research has been conducted. The preliminary results of thisresearch indicate that campaigns have little impact on voting behaviorand that the impact they may have is often just the opposite of thatwhich the Board has assumed they would have. [Citing Getman, Gold-berg. and Herman, "The National Labor Relations Board VotingStudy: A Preliminary Report," I J. Legal Studies 233 (1972).]In Shopping Karl, the results of the voting sutdy were analyzed as offeringsome support for the view that employees are "mature individuals who arecapable of recognizing campaign propaganda for what it is and discountingit." 228 NLRB at 1313.My colleagues correctly report the study's finding that 81 percent of theemployees voted in accord with their precampaign intent and thus wereunaffected by the parties' electioneering. However, the majority errs in as-serting that the study found that the votes of the remaining 19 percent (13percent who voted contrary to their precampaign intent (switchers) and 6percent who were undecided) were based on information provided by thecampaign The study made no such finding. What the study found was thatonly the 5 percent of the total sample who either switched to the union orwere originally undecided and ultimately voted for the union could be saidto have been influenced by the content of the campaign of the party forwhich the) voted. Getman and Goldberg, "The Behavioral AssumptionsUnderlying NLRB Regulation of Campaign Misrepresentations: An Empir-ical Evaluation," 28 Stanford L. Rev. 263, 282 (1926). Thus, in contrast,"there was ..no evidence that familiarity with the content of the compa-ny campaign sas associated with switching to the company" or voting forthe company after initially being undecided. Id at 281. 282. To summarize,the majority has made a fourfold misrepresentation of the number of em-ployees who were found to have been affected by campaign literature Incasting their ballots.In their subsequent book on the voting study, the authors reiterated thatthe undecided and the switchers who voted against the union did not rely oninformation provided by the company. Getman, Goldberg, and Herman."Union Representation Elections: Law and Reality" (1976) at pp. 103 104.107 108 The authors hypothesized that the vote of these employees may bea product not of the content of the company campaign, but of the mereexistence of the campaign itself, which may lead employees to believe thatthe employer is now aware of the disstisfaction that caused the organizingeffort and therefore should be given an opportunity to improve workingconditions without the presence of the un:on. It is in this sense only that theauthors suggested that these voters may be "influenced by the employer's628 GENERAL KNIT OF CALIFORNIA, INC.overruled the case, and returned to the policy thatwas in effect during the first 20 years of the Act'sadministration of not inquiring into the truth or falsi-ty of campaign material. Specifically, the Board stat-ed that intervention would be limited to "instanceswhere a party has engaged in such deceptive cam-paign practices as ...the use of forged documentswhich render the voters unable to recognize the pro-paganda for what it is." 228 NLRB at 1313.Unlike the Hollywood Ceramics rule, the ShoppingKarl standard draws a clear line between what is andwhat is not objectionable. Under Shopping Karl, elec-tions will be set aside "not on the basis of the sub-stance of the representation, but the deceptive man-ner in which it was made." 228 NLRB at 1314. Aslong as the campaign material is what it purports tobe, i.e., mere propaganda of a particular party, theBoard would leave the task of evaluating its contentssolely to the employees. In contrast, no voter couldrecognize a forged document "for what it is" becausethe deception goes to its very essence.Since the application of Shopping Karr yields high-ly predictable results, it greatly reduces the incentivefor protracted litigation and the possibility of dis-agreements between the Board and the courts. Theopportunity for delay under Shopping Karl is virtual-ly nonexistent, as objections merely alleging false orinaccurate statements can be summarily overruled.Shopping Kart also furthers the goal of consistent andequitable adjudications. In subsequent cases, Shop-ping Kart has been applied with an even hand tooverrule both union 37 and employer 38 misrepresen-tation objections.The majority cites certain statistics in footnote 13of their opinion which indicate that "in the 12months after Shopping Kart issued, the Board re-ceived 180 cases raising objections based on allegedmisrepresentations, as contrasted with 307 in 1976."In my opinion, a 41-percent decline in the number ofmisrepresentation cases after just 1 year of ShoppingKarl is a stunning tribute to the effectiveness of thatdecision. According to my colleagues, the filing ofthe 180 misrepresentation cases justified reinstatingthe Hollywood Ceramics rule because, despite the is-suance of Shopping Karl, "the parties have neverthe-less perceived a need for Board review in this area."That argument is simply astonishing. As discussedabove, it is the parties who wish to delay collectivebargaining that "perceive a need for Board review inthis area." I submit that they are the ones responsiblecampaign." Id at 108. Inasmuch as this suspected influence does not resultfrom factual assertions made by the company, it lends no support for theassumption which forms the basis of the Hollywood Ceramics rule.Thomas E. Gates & Sons, Inc. 229 NLRB 705 (1977).18 Cormner Hosiery Mills, Inc. and Central New Hampshire Dye, Inc., 230NLRB 1052 (1977).for filing most of the 180 objection cases. Despite theoverruling of Hollywood Ceramics, they have clungtenaciously to that decision in the hope that theBoard, with the appointment of a new Member,might someday reverse Shopping Karl. No doubtthese parties will be delighted to learn that their per-sistent desire to preserve the opportunity for delaywhich the Hollywood Ceramics rule affords contribut-ed to its resurrection by a majority of this Board.11.Certain of my colleagues in the majority appar-ently believe that they can place one meaning on theword "misrepresentation" in General Knit, and quiteanother meaning on the word in Blackman-Uhler. Inmy opinion, the results reached by Chairman Fan-ning and Member Jenkins in the two cases are totallyinconsistent. Member Truesdale seems to share myview of the facts, as he has declined to join the Fan-ning-Jenkins opinion in Blackman-Uhler.39The facts of Blackman-Uhler have been set forthabove. In sum, the issue presented there was whetherthe union erroneously implied that the employer'sprofits had increased by 250 percent, whereas, infact, the employer's profits had declined by 50 per-cent and it was the profits of the parent company,Synalloy Corporation, that had increased by 250 per-cent. The case centered on the interpretation of atwo-sided union leaflet. On one side, the unionasked: "What was your wage increase in the sameyear that Blackman-Uhler hit the profit jackpot?Compare the raise you received ... to the over 250%increase in Company profits." On the other side ofthe leaflet, the union reproduced the report to stock-holders of the employer's parent company whichshowed the 250-percent increase in profits. TheBoard (then-Member Fanning and Member Jenkins,with former Member Kennedy dissenting) found nomaterial misrepresentation, reasoning that the phrase"Company profits" referred to the profits of the par-ent company and therefore was accurate. 217 NLRB38. In the Supplemental Decision in Blackman-Uhler,issued this day, Chairman Fanning and Member Jen-kins specifically reaffirm their earlier decision in therepresentation proceeding, while Member Truesdale39 As discussed above. the Fourth Circuit held in Blackman-Uhler that theBoard's bargaining order was not enforceable under the Hollywood Ce-ramics standards. In the Board's supplemental Decision in Blackman-Uhler,239 NLRB issued this day. Chairman Fanning and Member Jenkinsaccept the court's opinion only as "the law of the case" and do not ac-quiesce therein. Since they specifically state that they are continuing toadhere to their finding in the underlying representation proceeding that theunion leaflet did not constitute a matenal misrepresentation under the stan-dards of Hollywood Ceramics. I shall proceed to discuss why that result isinconsistent with the one reached in General Knitr.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstates that had he participated in that proceeding, he,like former Member Kennedy, would have set theelection aside.The circumstances of this case are strikingly simi-lar to those of Blackman-Uhler. Here, the union leaf-let stated in pertinent part:WHO IS FOOLING WHO???GENERAL KNIT CAN CRY POOR MOUTH IF THEY WANT,BUT LET'S LOOK AT THE FACTS.IN 1976, GENERAL KNIT HAD SALES OF $25 MIILLIONGENERAL KNIT IS OWNED BY ITOH WHO HAS A NETWORTH IN EXCESS OF $200 MILLION.THIS COMPANY HAD AN INCREASE OF 12.5% IN SALESFOR PERIOD ENDING MARCH 31, 1977.DURING THIS PERIOD THIS COMPANY HAD A PROFIT OF$19.3 MILLION.DON'T BE FOOLED BY GENERAL KNIT AND THEIR HIGHPRICE LAWYERS.ITOH WHO OWNS GENERAL KNIT IS MAKING IT BIG ANDCAN AFFORD DECENT WAGES FOR ITS EMPLOYEES.VOTE YES. TODAY, AND MAKE THE COMPANY SHARESOME OF THEIR HIGH PROFITS WITH YOU-THE WORK-ER.The facts show that the Employer, General Knit, sus-tained a $5 million loss during 1976, while ITOH, theparent company, experienced the $19.3 million profitreferred to in the union leaflet. In this case, unlikeBlackman-Uhler, Chairman Fanning and MembersJenkins and Truesdale are in agreement that the Em-ployer's misrepresentation objections raise "materialissues of fact," and they remand the case to the Re-gional Director for further investigation and possiblya hearing. Presumably, if the Employer is correct inits claim (disputed by the Petitioner) that there wasno opportunity to make an effective reply, the elec-tion will be set aside."It is only when the moving party presents aprimafacie showing of 'substantial and material issues'which would warrant setting aside the election thathe is entitled to an evidentiary hearing." Uniline Cor-poration, 201 NLRB 998, 999 (1973) (then-MemberFanning and Member Jenkins participating). Ac-cord: Modine Manufacturing Company, 203 NLRB527 (1973) (then-Member Fanning and Member Jen-kins participating); Newport News Shipbuildingand Dry Dock Company, 239 NLRB 82 (1978)(Chairman Fanning participating), citing Section102.69(f) of the Board's Rules and Regulations. Sincethe majority does remand this case for further devel-opment of the facts, it follows that the facts allegedby the Employer, if true, are sufficient as a matter oflaw to warrant setting aside the election. Thus, con-trary to the statement by Chairman Fanning andMember Jenkins in footnote 29, 1 am not "presum-[ing] that the Regional Director, after remand, willfind merit in the Employer's objections." Rather,what I am "presuming" is what they have attemptedto avoid acknowledging in that footnote; namely,that under well-established Board law this casewould not be remanded for further factual findingsunless the majority believed that the facts alleged bythe objecting party, if established, would justify set-ting aside the election.In light of Chairman Fanning's and Member Jen-kins' comments in footnote 29, 1 ask them directlywhether their decision today is in accord with Uni-line, Modine, and Newport News, and therefore tanta-mount to a legal conclusion that the facts alleged bythe Employer, if true, warrant sustaining the objec-tions. If Chairman Fanning and Member Jenkins arenot adhering to these Board cases in this regard andare not directing that this election be set aside if thesubsequent proceedings reveal that the Employer'sobjections are supported by the facts, then I thinkthey have an obligation to explain why they are de-parting from Board law and why they are voting toremand this case.Assuming that their decision does follow theabove-cited precedent and does signify that the Em-ployer has made a prima facie showing that the elec-tion should be set aside, I do not see how the resultreached in Blackman-Uher can be reconciled with theone reached here. In Blackman-Uhler, where theprofits of the employing company decreased by 50percent, and the profits of the parent company in-creased by 250 percent, an ambiguous reference to"the over 2501% increase in Company profits" is notconsidered to be a material misrepresentation. InGeneral Knit, where the employing company sus-tained a loss of $5 million, and the parent companyexperienced a profit of $19.3 million, an ambiguousreference to the $19.3 million profits of "this Compa-ny" is considered to be a material misrepresentation.What are the parties, the courts, and our RegionalDirectors to conclude from the simultaneous is-suance of these cases? How can Chairman Fanningand Member Jenkins state in General Knit that their"goal" is "to adhere strictly to the standard articulat-ed in Hollywood Ceramics," and yet, at the same time,find no objectionable conduct in Blackman-Uhler? InGeneral Knit, Chairman Fanning and Member Jen-kins dismiss the claim that they have applied the Hol-lywood Ceramics decision inconsistently in the pastby saying that their "primary focus is on the futureapplication of this standard." I submit that theyshould zoom in on their present application of thestandard.The inability of the General Knit majority to agree630 GENERAL KNIT OF CALIFORNIA, INC.amongst themselves on the treatment of the misrep-resentation objection in Blackman-Uhler dramatical-ly demonstrates the point that I have been trying toimpress upon my colleagues for more than 4 years:the Hollywood Ceramics standards are so flexible thatopposite conclusions can almost always be reachedon the same or similar facts. The result is "vague andinconsistent rulings which baffle the parties and pro-voke litigation." Shopping Kart, 228 NLRB at 1312(citation omitted); see my dissenting opinions inMedical Ancillary Services, Inc., 212 NLRB 582, 586(1974) ("It would be difficult for any tribunal ... toreach uniform and consistent results in the applica-tion of such standards.") (citation omitted), and Ere-no Lewis, 217 NLRB 239, 242 (1975) ("My colleagueshold only that the election must be set aside and areunable to agree on exactly which of two statementsmisled the employees."). See also my article entitled"Shopping Karl Food Market, Inc.: The Cure for theHollywood Ceramics Malaise," 46 Univ. of CincinnatiL. Rev. 464, 465 (1977)("The Board's difficultieswere caused substantially by the vague and flexiblenature of the Hollywood Ceramics standards.").III.My colleagues themselves highlight the extent towhich the Hollywood Ceramics standards are capableof varying interpretations when they state that their"goal" is "to adhere strictly" to them. More impor-tantly, that statement marks a radical departure fromthe most recent Board interpretation of the Holly-wood Ceramics decision.Four years before Shopping Kart was decided, theBoard reconsidered the Hollywood Ceramics rule inModine Manufacturing Company and concludedthat it should be applied in a less restrictive fashion.In Modine, the Board began its analysis by takingnote of "several recent cases in which certain courtsof appeals have held that we have erred in failing todirect hearings where alleged misrepresentationswere asserted by respondents as raising a HollywoodCeramics issue." "4 Much of the remainder of the de-cision consisted of an articulation of the reasons whythe "reviewing judiciary" should grant the Board "areasonably flexible and not too constrained or rigidlycontrolled area [for the exercise of] administrative ex-pertise in determining. ..what circumstances justi-fy either invalidating an election or holding a hearingon misrepresentation issues." 42The facts of this case confirm that the Board hasabandoned Modine and its plea to the courts for" 203 NLRB 527 (1973), enfd. 500 F.2d 914 (8th Cir. 1974)." Id at 528.42 Id at 530.greater deference to the Board's administrative ex-pertise in these matters. Under the Modine interpre-tation of the Hollywood Ceramics rule, the Board'sposition on alleged union misrepresentations of anemployer's profits was well settled and directly con-trary to that of the courts. Thus, in seven post-Mod-ine cases raising this issue, courts denied enforcementof Board bargaining orders.43In each of the sevencases, the Board had overruled the employer's objec-tions without holding a hearing. Similarly, in twoother recently decided cases, the Board held that, un-der Hollywood Ceramics, the alleged misrepresenta-tions of the employers' profits did not warrant invali-dating the elections or holding hearings." Today, mycolleagues depart from the thrust of these Boardcases, apparently adopt the approach of the courts,and implicitly find, for the first time in 14 years,45that a union statement of company profitabilityconstitues a material misrepresentation which wouldjustify setting aside the election if the employer didnot have an adequate opportunity to reply.The restrictive interpretation that my colleaguesplace upon the Hollywood Ceramics rule is furtherillustrated by an examination of the precise state-ment that is regarded as objectionable. It will be re-called that the union leaflet referred to the $19.3 mil-lion profits of "this company" without specifyingwhether the profits were those of ITOH or GeneralKnit. Inasmuch as the immediate antecedent in theleaflet of the phrase "this company" is ITOH, and asITOH did report profits of $19.3 million, the Union'sstatement is technically correct. By refusing to over-rule the Employer's objections, the majority must beholding that parties have not only a duty under Hol-lywood Ceramics to refrain from an outright falsifica-tion, but also a duty to avoid statements which, whenread in isolation, are ambiguous. In this regard, mycolleagues' interpretation of the Hollywood Ceramicsrule is now in accord with that of the eighth circuit inJ. 1. Case Company, supra. As discussed earlier, inthat decision the court held, inter alia, that the unionmade a material misrepresentation when it statedthat union workers are paid "95% of wages ...inthe event of lay-off," because the union failed tospecify that employees were entitled only to 95 per-cent of net wages, rather than gross wages, in theevent of layoff.Notwithstanding their intention to police the Hol-43 Blackman-Uhler Chemical Division, Synalloy Corporation, supra, AlsonMfg. Aerospace Division ojAlson Industries, Inc., supra; Aircraft Radio Corpo-ration (Division of the Cessna Aircraft Co.), supra; Argus Optics, A Division ofArgus, Inc., supra, Lake Odessa Machine Products, Inc., supra, LaCrescentConstant Care Center, Inc., supra, Henderson Trumbull Supply Corporation."pramaElectronic Components Corporation of North Carolina, 215 NLRB 829(1974); Cumberland Wood and Chair Corp., 211 NLRB 312 (1974).43 See The Halsey W TaYlor Companyv 147 NLRB 16 (1964).631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIvwood Ceramics rule "strictly," my colleagues statethat parties will be allowed "to campaign vigorouslyfor their particular positions." Precisely how thesedual objectives will be simultaneously realized is leftunsaid. Even more perplexing is the majority's quota-tion of the liberalized Modine standard immediatelyafter saying that the Hollywood Ceramics rule will beapplied "strictly." Finally, the majority concludesthis baffling paragraph with the following pro-nouncement: "In this way, we can act expeditiouslyon objections involving alleged misrepresentationsand thereby decrease substantially the delay betweenthe election and either the certification of result, thecertification of representative, or the direction of anew election." Exactly what "way" are my colleaguesreferring to? Is there some new avenue or boulevardof review in these cases which will obviate the delayinherent in the Hollywood Ceramics approach?Contrary to my colleagues, I fear that their deci-sion will result in delays in the processing of objec-tions cases far beyond those experienced under priorinterpretations of the Hollywood Ceramics rule. Fromtoday forward, our Regional Directors and theBoard itself must "strictly" scrutinize campaign liter-ature, attempting to track down half-truths and ferretout latent ambiguities. As Professor Bok has ob-served, a standard such as the majority's which pro-scribes ambiguous statements "transform[s] the taskof separating truth from falsehood into an effort todecide how much each side will be required to dis-close affirmatively in order to make its declarationssufficiently accurate and clear. This is hardly an easytask, for almost every partisan speech in an electioncampaign bristles with assertions that require qualifi-cations and additions in order to present a fully accu-rate picture of the facts." 6 Not only have my col-leagues made the job of the decisionmakerexceedingly more difficult, but also they have in-creased the "opportunities for legal maneuvering topost-pone bargaining rights," as the election losernow need only discover "some litigable ambiguity"in the opposing party's literature.4IV.Today, 2 years after Shopping Karl was decided,not one of the apocalyptic predictions of the dissen-ters in that case has come to pass. What we haveobserved during that brief period is a precipitousdrop in the number of misrepresentation objectioncases and the first signs of judicial acceptance of theShopping Kart decision. While I do not question the"The Regulation of Campaign Tactics in Representation Elections Un-der the National Labor Relations Act," 78 Harv. L. Rev. 38, 86 (1964).47 Id at 87.authority of this Board to revise established prece-dent after a change in its membership, I believe thata novel legal doctrine, like a new bargaining relation-ship, should "be permitted to exist and function for areasonable period in which it can be given a fairchance to succeed." Franks Bros. Company v.N.L.R.B., 321 U.S. 702, 705 (1944). Had ShoppingKart been given that "fair chance," I am confidentthat it would have succeeded in promoting the pri-mary purpose of the Act of encouraging the practiceand procedure of collective bargaining.MEMBER MURPHY, dissenting:In Shopping Karl Food Market, Inc.,48a Board ma-jority, with me concurring, overruled Hollywood Ce-ramics Company, Inc.,49and held that the Boardwould no "longer probe into the truth or falsity ofthe parties' campaign statements." 5o My colleaguesin a new majority have today overruled ShoppingKart and thus have restored a proven dela)y;ng tacticto the arsenal of those who would forestall the certifi-cation of election results.My disagreement with the rule of Hollywood Ce-ramics, to which the new majority now returns, in-volves both practical and policy grounds. As I statedin my concurrence in Shopping Kart,5" although I cer-tainly agree with the announced policy goal of Hollv-wood Ceramics-i.e., assuring employee free choice-the rule of that case, as often happens, had been soexpanded and misapplied at to have been extendedfar from the original intent of the Board.5Further-more, I agreed with my colleagues in the ShoppingKart majority that employees are just as matureadults as are citizens who vote in national elections,capable of recognizing and evaluating campaignrhetoric for what it is. Accordingly, although withsome reluctance, I joined in overruling HollywoodCeramics and in holding that the Board would nolonger set aside an election solely on the basis ofmisleading campaign statements.Our decision did not, however, preclude Boardconsideration of all forms of verbal misconduct, in-cluding certain forms of campaign deception. As Imade clear in my concurrence, I would continue toset aside an election where a party engaged in cam-paign practices involving: the Board and its pro-cesses;5" the use of forged documents which renderthe voters unable to recognize the propaganda for'4228 NLRB 1311 (1977).49 140 NLRB 221 (1962).5°228 at 1311.1 228 at 1314.52 See, e.g., Medical Ancillary Services. Inc.. 2!2 NLRB 582 (1974): G TELenkurt, Incorporated, 209 NLRB 473 (1974); Aldon, Inc.. 201 NLRB 579.587-588 (1973); Bausch d Lomb, Incorporaled, 185 NLRB 262 (1970), enfd.451 F.2d 873 (2d Cir. 1971).53 See, e.g., Formco, Inc., 233 NLRB 61 (1977).632 GENERAL KNIT OF CALIFORNIA, INC.what it is;54threats;55promises or announcements ofbenefits;56and similar improprieties not specifiedthere.Finally, in a departure from my colleagues in theShopping Karl majority, I made it clear that I wouldalso set aside an election where a party makes anegregious mistake of fact. I would find such a mis-take to constitute interference with an election onlyin extreme situations. In doing so, however, I wouldnot look either to mere truth or falsity or to employeereliance on such statements.Thus, where a union's representative allegedly toldemployees that the company made over $1 million,which was construed to represent profits, whereas infact its gross profits were $260,371 and its net incomefor the year was $11,669, and the union won the elec-tion, I would not and did not direct a new election.57Similarly, I would not and did not find interferencewith an election which the union won where a unionallegedly misrepresented the amount of employeeearnings at plants of a company which was the em-ployer's largest customer.8I find it interesting thatMember Jenkins, part of the new majority here,joined me and Member Penello in deciding bothcases, i.e., Henderson Trumbull and Contract Knitter.In the instant case, of course, we have what is atmost an ambiguously worded statement by the Unionregarding the Employer's profits:WHO IS FOOLING WHO???GENERAL KNIT CAN CRY POOR MOUTH IF THEY WANT,BUT LET'S LOOK AT THE FACTS.IN 1976. GENERAL KNIT HAD SALES OF $25 MILLION.GENERAL KNIT IS OWNED BY ITOH WHO HAS A NETWORTH IN EXCESS OF S200 MILLION.THIS COMPANY HAD AN INCREASE OF 12.5% IN SALESFOR PERIOD ENDING MARCH 31, 1977.DURING THIS PERIOD THIS COMPANY HAD A PROFIT OF$19. MILLION.DON'T BE FOOLED BY GENERAL KNIT AND THEIR HIGHPRICE LAWYERS.ITOH WHO OWNS GENERAL KNIT IS MAKING IT BIG ANDCAN AFFORD DECENT WAGES FOR ITS EMPLOYEES.VOTE YES, TODAY, AND MAKE THE COMPANY SHARESOME OF THEIR HIGH PROFITS WITH YOU-THE WORK-ER.The Acting Regional Director found, and I agree,that the statement did not constitute an egregious54 See, e.g., United Aircraft Corporation, Pratt d Whitney Aircraft Division,103 NLRB 102 (1953).55See, e.g.. Professional Research, Inc., d/b/a Westside Hospital. 218NLRB 96 (1975).56 See, e.g., Union Hospital of Cecil County, 229 NLRB 91 (1977)57 Henderson Trumbull Suppli Corporation, 220 NLRB 2:0 (1975).S8 The Contract Knitter, Inc., 220 NLRB 579 (1975).mistake of fact. At most this alleged "misrepresenta-tion"-which the new majority finds warrants re-mand and possible hearing-consists of an accuratestatement of the profits of ITOH, the Employer'sparent, and the somewhat ambiguous use thereafterof the words "this company" which might be con-strued as meaning General Knit was "making it big"rather than ITOH.In fact, there is no question warranting remand.The Acting Regional Director found that the pam-phlet accurately reflected ITOH's profits and that if"the company" referred to General Knit "the allegedmaterial misrepresentation does not constitute anegregious mistake of fact warranting the setting asideof an election." The sole issue is whether an accuratestatement which is slightly ambiguous warrants re-mand. I submit that it does not.Naturally, I agree with the new majority here thatthe Board has a responsibility to insure fair elections.But I view this responsibility as being derivative ofthe Board's more fundamental duty under the Act-to protect the employees' rights to decide whether toorganize and engage in collective bargaining. In thisregard, while I do not deny that improper preelectionconduct can taint the bargaining function, I believethat the practical effect of the majority attempt tofulfill the subsidiary duty, by returning to the rule ofHollywood Ceramics, will be a simultaneous abroga-tion of the more fundamental duty-speedy elec-tions. Thus, the new majority's position is analogousto the surgical removal of a nonmalignant growth bymeans of a procedure which guarantees the death ofthe patient.The Chairman's Task Force on the National La-bor Relations Board, established in 1975 and dis-banded in 1977, was composed of distinguishedmembers of the labor bar, including well-recognizedunion and management representatives, as well aseminent legal scholars in the field. These labor lawpractitioners spent a great deal of time and effort topresent the Board and the General Counsel with thebenefits of their years of experience. I cannot envi-sion a more qualified or more devoted group of law-yers than those who served without compensation onthe Chairman's Task Force, working together for thecommon good.59The Task Force evaluated andmade recommendations regarding the Board's case-9 These outside practitioners were: Committee I (Representa-tton)--Chairman: Professor William P. Murphy, University of North Caro-lina: Members: Vincent J Apruzzese, Esq., Apruzzese and McDermott;Lawrence Gold. Esq., Special Counsel, AFL CIO; Stephen I Schlossherg,General Counsel, United Automobile. Aerospace and Agricultural Imple-ment Workers of America. George J. Zazas. Esq., Barnes, Hickman. Pant-zer and Boyd Committe II (Unfair Labor Practices From Charge ThroughHeanng)--Chairman: Dean Theodore St. Antoine, University of MichiganSchool of Law; Members: Cosimo C. Abato. Esq., Abato and Abato:Thomas F. Hilbert. Esq.. Labor Relations Counsel. General Electric Com-pany; Theodore W Kheel. Esq., Battle, Fowler. I.ldstone Jaffin. Pierce &( onornued633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandling practices and procedures,60 as well as allaspects of the General Counsel's operations.6' Al-though my praise for the Task Force and its contri-butions to encourage industrial democracy under lawis very high, I will limit my comments here to theissue in this case.In part I, section V, of its Interim Report (submit-ted November 5, 1976), the Task Force expressedconcern that the postelection objection proceduresdelay the "[p]rompt and final outcome of an elec-tion." As the Task Force stated in its report:...It is evident that the present procedurehas built-in opportunities for delay which, wheninvoked, require the Regional Office and/or theBoard to expend their resources determiningKheel; Patrick C. O'Donoghue, Esq., O'Donoghue & O'Donoghue; DavidPreviant, General Counsel, International Brotherhood of Teamsters; RobertT. Thompson. Esq., Thompson. Mann & Hutson, Philip J. larter, Esq.,Administrative Conference of the United States. Committee Ill (Unfair La-bor Practices From Post-Heanng Through Compliance)- Chairman: Pro-fessor Thomas G. Chnstensen, New York University School of Law; Mem-bers: Joseph Barbash, Esq., Debevoise, Plimpton, Lyons and Gates;Seymour G. Clark. Jr.. Esq.. U S. Steel Corporation; Louis Sherman, Gener-al Counsel, Building and Construction Trades Department, AFL-CIO;L.N.D. Wells, Jr., Esq., Mullinax and Wells.These outstanding lawyers served on the Task Force as representatives ofthe following organizations: Administrative Law and Labor Law Sectionsof the American Bar Association; Labor Law Section of the Federal BarAssociation; American Federation of Labor -Congress of Industrial Orga-mzations: United Automobile. Aerospace and Agricultural ImpementWorkers of America; International Brotherhood of Teamsters: Chamber ofCommerce of the United States; National Association of Manufacturers;Business Roundtable: Institute of Collective Bargaining and Group Rela-tions, Inc.: and Administrative Conference of the United StatesAn equally distinguished group of NL.RB employees served as nonvotingmembers of the Task Force.6o The charter of the -l sk F'orce provided:B. The objectives of the task force are as follows:(I) review and evaluate existing structure, practices, procedures, rules,and regulations for the investigation. prosecution, hearing, decision.and enforcement of cases filed with the Agency: (2) advise the Board orthe General Counsel, where appropriate, of its recommendations on themeans and methods of improving the Agency's processes; (3) makerecommendations to the Board on the recruitment and productivity ofadministrative law judges; (4) serve as a forum for exchange of ideasand opinions of interested persons.The scope of the activities of the task force will encompass the structureand processes of the NLRB.61 General Counsel John S. Iring is to be complimented for implement-ing all of the recommendations of the Task Force directed towards his areaof responsibility which he found appropriate. See, e.g., General Counselmemorandums to the field: G.C. Memorandum 77-93, Trial Training Vid-eotapes, re Recommendation 20; G.C. Memorandum 77 36, Regional Of-fice Training Programs and Conferences- Inclusion of Sessions Conductedby Non-NLRB Personnel. re Recommendation 21; <iC. Memoradum 7647. Pleadings Manual, re Recommendation 31: G.C Memorandum 77-67.Posting and Distrbution of Revised Pamphlet. "Your Government Con-ducts an Election," re Recominendation 1: G ( Memoradum 77 120, Sche-duling of C & R Case Hearings: Authoity of Hearing Officers to CloseRepresentation Case Heanngs, re Recommendation 5: G.C. Memorandum77-84, Amendment of the Board's Rules and Regulations---Section102.67(bXdXg) and (j). re Recommendation 8; G.C. Memorandum 77-79,Procedure for Secunng Determinative Challenged Ballots and ImpoundedBallots-Revision of Manual Section 11344, re Recommendation 9: G.C.Memorandum 77 71. Modification of R Case Manual Necessitated bywhat frequently turn out to be non-meritoriousand even frivolous objections....Union members of the Task Force pointout that in many instances the process of decid-ing objections has taken nearly as long as a year,which under the statute is when the union couldget a second election in any event. They assertthat such a prolonged delay in passing upon ob-jections makes a mockery of the election pro-cess.It is recognized that there are instances inwhich either party may file unsubstantiated ob-jections in the hope that the Regional Office in-vestigation will turn up something substantial.... Although the percentages are not large,the union members assert that contested electioncases are of unusual significance in the represen-tation area since they frequently reflect the "cut-ting edge" of union organizational activity inparticular areas of the economy and the deci-sions in contested cases have a substantial effecton subsequent success or lack of it.With particular regard to objections concerningvarious forms of speech in the preelection period, theTask Force emphasized:Under the doctrine of General Shoe Corp., 77NLRB 124, as applied in such cases as SewellMfg. Co. (1962 CCH NLRB par. 11,504), 138NLRB 66, and Hollywood Ceramics, 140 NLRB221, the exercise of speech by a party may be thebasis of a valid objection to an election, if itviolates "laboratory conditions" even thoughthe speech does not constitute an unfair laborpractice. Many objections would be precluded ifthis Section 9 rule were abandoned....Shopping Kart and my concurrence therein was thethen-Board's answer to the Task Force's concern. Istill think that the concerns expressed by the TaskForce, coming, as they do, from the front lines ofthose who actually litigate cases before the Board,should be paid special heed. My colleagues in thenew majority, however, have chosen to ignore thevoices of experience and have instead pursued an im-practical and quixotic dream of purity at the expenseMemorandum 77-35 on Increasing the Rate of Election Agreements, reRecommendation 12; G.C. Memo.andum 77-123. Waiver of Right to Re-view Post-Election Cases Form NLRB-4880, re Recommendation 13: G.C.Memorandum 77-96, Settlements, re Recommendation 40; G.C. Memoran-dum 76-10. Program to Improve Settlements and Election Agreements, reRecommendations 41 and 42; G.C. Memorandum 76-19, Cases in whichSection 10() Relief is Requested--Submission to Washington, re Recom-mendation 45: G.C. Memorandum 76-63, Case Handling Procedures for10(j) Cases, re Recommendation 45. See also "Remedies and Compliance -Putting More Teeth in the Act," John S. Irving before the South West LegalFoundation 1976 proceedings, pp. 36-37.634 GENERAL KNIT OF CALIFORNIA, INC.of employees' most basic right: the right to a speedyelection.In his dissent, Member Penello, who spent most ofhis professional life working in various NLRB Re-gional Offices, has shown the vagueness of the stan-dards to be applied via Hollywood Ceramics, the in-herent susceptibility of that rule to unpredictable andcontradictory application, and its inevitable effect offrustrating rather than furthering collective bargain-ing. As he also illustrates, the approach set forth inShopping Kart has proved to be predictably applica-ble and has reduced the incentive for protracted liti-gation and delay.Thus, contrary to the assertions of the majority (atfn. 13), Shopping Kart has resulted in a substantialreduction in objections alleging campaign misrepre-sentation,62and has thus had the desired effect ofeliminating an important delaying tactic. Accord-ingly, from a purely practical viewpoint, the ShoppingKart approach has-even in its short lifetime-proven to be a useful and effective tool in effectuat-ing one of the major purposes of the Act-speedyelections. Its demise today is, therefore, all the moreregrettable and puzzling.But even if the issue of the best approach to pre-election misrepresentations is viewed purely in policyterms-as opposed to practical experience-I disagreewith the majority's decision to abandon ShoppingKarl.When the Board considers preelection conductwith an eye to determining whether or not such con-duct warrants setting aside an election, it attempts toassess whether such conduct may reasonably be saidto have disturbed the required laboratory condi-tions 63 and thus improperly influenced the outcomeof the election. More specifically, with regard to theparties' oral or written communications to employ-62 In fact, analysis of the objections statistics for the Board's fiscal yearending September 30, 1977, makes clear the significant decline in allegationsof misrepresentation after Shopping Karl. Fiscal year 1977 embraced the12-month penod ending September 30, 1977: of that almost 6 full monthscame after the April 8, 1977, issuance of Shopping Karr. In fiscal year 1977,there were 1,132 objections filed in 9,795 elections. Of these, 519 (or 18.9percent) were misrepresentation objections, a rise of 69 percent over theprevious fiscal year's 307. However. since approximately one-half of the Iyear post-Shopping Kart period discussed by the majority fell within fiscalyear 1977, it is safe to assume that a significant number of the 519 occurreddurinng that 6-month period. If even 35 percent of the 519 occurred withinthe latter half of fiscal year 1977, all of the 180 post-Shopping Karn misrepre-sentation cases referred to in fn. 13 of the majority opinion would be ac-counted for, and there would have been no such allegations after the first 6months following the issuance of Shopping Karr.Whether or not all such misrepresentation allegations were raised in thefirst 6 months after Shopping Karl, it is clear that objections based on suchallegations declined very significantly. While I am not interested in ascer-taining with any exactness how many misrepresentation allegations wereraised in any given set of months, I want to emphasize the point the majori-ty has missed-that so-called "misrepresentations" were rising significantlyin fiscal year 1977, and Shopping Karl reversed that trend63 See General Shoe Corporalion, 77 NLRB 124 (1948).ees, the purpose of such scrutiny is to insure thatemployees are not coerced or influenced improperlyinto voting for either party. If the Board finds that aparty's conduct has violated "laboratory conditions,"it will set the election aside and order anothei or, inan especially egregious case of employer misconduct,may (in an appropriate unfair labor practice pro-ceeding) order that the employer bargain, withoutholding another election.While no Member of the current Board disagreeswith this general principle in the realm of verbal, asopposed to physical, misconduct, the kinds and de-grees of statements upon which Board Memberswould set aside an election vary considerably.Since the Board has neither the qualifications, thepractical experience, nor the resources to make validpsychological assessments of the actual effects of agiven statement on the behavior of a given set (orgroup of subsets) of employees, our criteria in suchcases are based on assumptions about the likely ef-fect on employees of various kinds of statements. As-sumptions regarding reasonably predictable effectsnecessarily imply assumptions regarding the suscepti-bilities of the employees who are the "targets" of thestatement in issue. At the outset, it is reasonably pre-dictable that certain kinds of statements made to em-ployees (e.g., threats of violence, discharge, reprisal.etc.) are likely to have much more impact and effecton the employees and their exercise of free choicethan other kinds of statements (e.g., misrepresenta-tions regarding financial issues). In other words, it isreasonable to assume that an employee who has beenthreatened is likely to act (or at least consider acting)in a way which will avoid the perceived consequencesof the threat. This is especially true if the employeeconsiders the person making the threat to be capableof carrying it out. Coercion is the antithesis of free-dom, and this is nowhere more than in the "political"milieu of an organizational campaign.On the other hand, most "misrepresentation" inthe preelection period takes the form of what may betermed campaign propaganda. And while it may bethat employees have not always been able to de-termine the truth or falsity of such statements, it isalso apparent that campaign misrepresentations donot in themselves create an atmosphere of fear andcoercion, as do threats. Rather, they merely require(if anything) an evaluation by the employees towhom they are addressed. Accordingly, it may besaid that such statements do not inspire the kind of"behavioral imperative" that threats engender.Moreover, it is, I think, reasonable to assume thatmost employees view statements made by either par-ty in a campaign as inevitably tinged with self-inter-est; regard such rhetoric therefore with a degree of635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcynicism; and then vote primarily on the basis oftheir own desires, prejudices, or expectations.It is worth examining, in this light, the rule of Hol-lywood Ceramics, to which my colleagues in the newmajority assert they are now returning. In HollywoodCeramics, the Board stated that:[A]n election should be set aside only where therehas been a misrepresentation or other similar cam-paign trickery, which involves a substantial depar-ture from the truth, at a time which prevents theother party or parties from making an effective re-ply, so that the misrepresentation, whether deliber-ate or not, may reasonably be expected to have asignificant impact on the election.4However, the Board there went on to say that itwould not set aside an election if "consideration ofall the circumstances" indicated that "the statementwould not be likely to have a real impact on the elec-tion." The Board cited, as examples of such circum-stances: (1) a misrepresentation regarding "an unim-portant matter so that it could only have had a deminimis effect; (2) a statement "so extreme as to putemployees on notice of its lack of truth"; (3) where"the employees possessed independent knowledgewith which to evaluate the statements"; and (4)where ' the party making the statement possesses in-timate knowledge of the subject matter so that theemployees ...may be expected to attach added sig-nificance to its assertion." 65If the above-quoted language of Hollywood Ce-ramics is any guidance, the Board would expect em-ployees to discount a misrepresentation if, inter alia,the statement were sufficiently "extreme" or if theparty making the statement did not have "intimateknowledge of the subject matter." In other words,where one party grossly distorts some aspect of theother party's assets, profits, likely behavior, payrates, dues structure, etc., employees in the view ofthe Hollywood Ceramics Board may be expected tosee such statements for what they are: campaignrhetoric by a party not necessarily possessed of therelevant information.However, in spite of this implicit assumption thatemployees can be expected to evaluate campaignclaptrap, Hollywood Ceramics has been applied in64 140 NLRB at 224.65 Ibidwhat could only be termed a condescending manner:the Board has repeatedly stepped in to protect em-ployees from their-presumed-inability to place inperspective a party's exaggeration, rhetoric, or mis-representations. If presidential elections were super-vised by the Board's new majority here, democracyin the United States would be long dead or at leastlong denied.Furthermore, aside from the condescending andinconsistent application of the Hollywood Ceramicsstandard in the misrepresentation context, the newmajority's willingness to find no coercive effects ofpreelection threats 66 makes even more glaring the in-herently whimsical nature of the majority's approachto preelection speech.In sum, it is clear that my concurrence in ShoppingKart gave the Board a logical, realistic, predictable,and workable approach to campaign misrepresenta-tions. The rule set forth in my concurrence succeededin effecting a significant reduction of misrepresenta-tion objections. I am, accordingly, dismayed by themajority's shortsighted willingness to tamper withsuccess, as well as with their implicitly paternalisticassumptions regarding employees.Finally, I predict that after the hearing which themajority has ordered here has been held, after a deci-sion is written, briefs filed, and all the rest of thelaborious process completed, the same majority willfind that the "misrepresentations" here do not war-rant setting the election aside and they will then-after another year has passed--certify the Union.Meanwhile, the employees who cast their votes onOctober 21, 1977, have been waiting and waiting forthe results while this case has been winding its waythrough the Board's procedural maze. And these em-ployees are still being denied their rights under theNational Labor Relations Act under the newmajority's delaying decision today. I find this inex-cusable. I would certify the Union now.See, for example. Hfickorv Springs Manufacturing Company, 239NLRB 641, issued this day, wherein the same Board majority finds unob-jectionable union threats during the preelection period. The majority rea-soned that, since the threats referred to possible violent reprisals related to"some unspecified time in the future after the Petitioner became the employ-ees' bargaining representative," such threats would not have a coercive ef-fect on the employees vis-a-vis the upcoming election. As I pointed out inmy dissent there, a threat of picket line violence in an election campaignsignifies the union's willingness to physically abuse employees who opposeit. I remain convinced that the "timed-release" nature of such threats in no,as detracts from the atmosphere of fear the) engender. My colleagues'implications in their fn. 26 that these statements were remote as to thatelection is clearly unwarranted636